         Case 1:20-cv-05462-RA Document 52 Filed 05/12/21 Page 1 of 1




May 12, 2021

The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:        Blitz v BLDG Mgt Co. Inc., 20-cv-5462 (RA) (RWL)

Dear Judge Abrams,

           NYLAG represents plaintiff Richard Blitz for the limited purpose of settlement. I write
with the consent of all parties to request an eight-week stay of the litigation until July 8, 2021 and
the adjournment of all pending deadlines, with the parties to provide a joint status report no later
than July 7, 2021. This is the parties’ first joint request for this action.

           On May 11, 2021, a settlement conference was held before Magistrate Judge Richard
W. Lehrburger. Following this session, Judge Lehrburger issued an Order directing the parties to
take certain steps, agreed to at the conference, in furtherance of settlement efforts. (ECF 50) In
addition, the Order states that the parties may request from Your Honor “a stay of the litigation for
eight weeks so that the parties can focus their resources on finding a resolution.” (ECF 50) We
respectfully make that request.

           The parties made preliminary progress during the settlement conference and agreed to
continue diligent settlement negotiations. In addition, Judge Lehrburger scheduled a second
settlement conference for June 24, 2021. Given each party’s intention to pursue an amicable
resolution and NYLAG’s limited scope settlement representation, we would like the opportunity to
focus our attention on settlement before also commencing pre-trial matters. Further, if negotiations
break down, we will not delay to immediately notify the Court.

Respectfully submitted,

Susanne Keane

Susanne Toes Keane
                                             Application granted. This action shall be stayed and all pending deadlines
                                             adjourned sine die. The parties shall file a joint status report no later than
                                             July 7, 2021.
                                             SO ORDERED.




                                             __________________
                                             Ronnie Abrams, U.S.D.J.
                                             May 13, 2021
           7 Hanover Square, New York, NY 10004   t:212.613.5000   f:212.750.0820   nylag.org
